Citation Nr: 1705324	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for dark circles around the eyes.

2.  Entitlement to an initial rating in excess of 20 percent for residuals of hepatitis B.

3.  Entitlement to a higher initial rating for left eye pterygium, evaluated as noncompensable prior to December 10, 2008, and as 10 percent disabling therefrom.

4.  Entitlement to an initial rating in excess of 10 percent for chronic, right iliosacral joint syndrome.

5.  Entitlement to an initial compensable rating for fibrocystic breast changes.




REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to June 1996.

These matters came to the Board of Veterans' Appeals (Board) from an August 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for hepatitis B, bilateral hearing loss, dark circles under the eyes, breast pain, and left eye pterygium; and, granted service connection for chronic, right iliosacral joint syndrome, assigning a noncompensable rating, effective June 11, 1996.  The Veteran appealed this decision.

In an April 1997 rating decision, the RO continued the denial of service connection for hepatitis B, bilateral hearing loss, and dark circles under the eyes; and, the noncompensable rating for the chronic, right iliosacral joint syndrome.  The RO also granted service connection for a left eye pterygium and fibrocystic breast changes (previously breast pain), assigning noncompensable ratings, effective June 11, 1996.  The Veteran appealed this decision.  

In a September 2009 rating decision, the RO granted service connection for hepatitis B, assigning a 20 percent disability rating, effective June 11, 1996, and assigned a 10 percent to chronic, right iliosacral joint syndrome, effective June 11, 1996.  

In a March 2010 rating decision, a 10 percent rating was assigned to left eye pterygium, effective March 30, 2009.  

The appeal was previously before the Board in May 2013, at which time it was remanded for additional development. 

The Veteran testified at a RO hearing in October 2013 with regard to the issue of entitlement to an earlier effective date for the 10 percent rating assigned to left eye pterygium.  

In an April 2016 rating decision, a 10 percent rating was assigned effective December 10, 2008.  

In a November 2016 rating decision, the RO granted service connection for bilateral hearing loss, assigning a noncompensable rating, effective August 21, 2009, and a 30 percent rating, effective May 19, 2016.  The grant of service connection for bilateral hearing loss constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor her representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As detailed in the May 2013 Board Remand, in November 2009 the Veteran indicated that she wanted a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was scheduled for a DRO hearing to be held on March 18, 2010.  In an email to her representative dated March 17, 2010, she indicated that per their conversation she agree to postpone her hearing so the DRO could review her medical documents and make a decision on her claim by March 22, 2010.  The Veteran further indicated that she wanted to make sure that she did not have to wait months again to reschedule a hearing and that she wanted to resolve the issue as soon as possible.  

Although the record clearly indicates that the Veteran expected the hearing to be rescheduled, the claims file did not demonstrate that it was conducted.  Thus, the issues were remanded for a DRO hearing.

In October 2013, the Veteran testified at a DRO hearing with regard to the issue of entitlement to an earlier effective date for the grant of a 10 percent rating for left eye pterygium; the other issues in appellate status were not discussed.

VA correspondence sent to the Veteran in December 2016 requested that the Veteran clarify whether she desired a hearing regarding the other issues.  In a January 2017 submission, the Veteran requested an in-person Board hearing with a Veterans Law Judge at her local RO.  01/11/2017 VBMS, Hearing Request.  Remand is necessary to schedule the Veteran for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the Atlanta RO.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




